Citation Nr: 0734966	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  05-30 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, claimed as loss of control of the hands, to 
include as being the result of exposure to herbicides.  

2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, to 
include as being the result of exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to September 
1973.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2004 and August 2005 rating decisions of 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In the July 2004 rating decision, the RO denied 
service connection for peripheral neuropathy of the bilateral 
lower extremities and bilateral carpal tunnel syndrome, and 
peripheral neuropathy of the bilateral upper extremities was 
denied in the August 2005 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Competent evidence of a nexus between the post service 
diagnosis of bilateral carpal tunnel syndrome, including 
exposure to herbicides, is not of record.

3. Competent evidence of a nexus between the post service 
diagnoses of peripheral neuropathy of the bilateral upper and 
lower extremities with Charcot-Marie-Tooth disease, including 
exposure to herbicides, is not of record.


CONCLUSIONS OF LAW

1.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service, nor is such a disability 
presumed to have been incurred as a result of exposure to 
herbicides during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

2.  Peripheral neuropathy of the bilateral upper and lower 
extremities was not incurred in or aggravated by active 
service, nor is such a disability presumed to have been 
incurred during service as a result of exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   

The veteran contends that he developed peripheral neuropathy 
of the upper and lower extremities and bilateral carpal 
tunnel syndrome as a result of being exposed to Agent Orange 
while he was in Vietnam during his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for certain "chronic diseases" may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

A veteran, who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era, and has a certain listed disability, shall be presumed 
to have been exposed during such service to an herbicide 
agent (Agent Orange), unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii) (2007); McCartt 
v. West, 12 Vet. App. 164, 166 (1999).  

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service:  chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also know as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.309(e) (2007).  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  See 38 C.F.R. § 3.309(e).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of an inservice 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.

Review of the evidentiary record reveals that the veteran has 
submitted evidence of current diagnoses of right arm 
neuropathy, ulnar neuropathy, mild right wrist 
hypersensitivity status post open carpal tunnel release, mild 
left carpal tunnel syndrome, and peripheral neuropathy with 
probable Charcot-Marie-Tooth disease.  In addition, the 
veteran served in the Republic of Vietnam between October 
1965 to July 1966; hence, he is presumed to have been exposed 
to herbicide agents during such service.  However, the 
veteran's service medical records are negative for 
complaints, treatments or diagnoses of any neuropathy or 
neurological problems.  The July 1973 report of medical 
examination prior to discharge reflects no abnormalities of 
the upper extremities, lower extremities, neurologic, or 
vascular system, and the examiner specifically indicated that 
the veteran had full strength and range of motion of the 
upper and lower extremities.  

Post service treatment records beginning in July 2001 reflect 
complaints and treatment for bilateral foot drop.  The July 
2001 private treatment record reports the veteran's 
continuing bilateral foot drop without obvious etiology with 
peripheral neuropathy of both lower extremities.  An August 
2001 private treatment record notes the veteran's complaints 
of "flopping feet," and diagnosed the veteran with 
bilateral foot drop of "unclear etiology."  A follow-up 
January 2002 private treatment record states that the veteran 
has complained of bilateral foot drop for approximately two 
years with some progression over the past two months.  
Neurological testing performed revealed severe 
polyneuropathy, carpal tunnel syndrome, mild tremor by 
history, and Charcot-Marie-Tooth Syndrome.  Treatment records 
dated June 2002 and April 2004 are indicative of mild right 
wrist hypersensivity status post open carpal tunnel release, 
mild left carpal tunnel syndrome, peripheral neuropathy with 
probable Charcot-Marie-Tooth disease and neuropathy of the 
right arm and ulnar.  Finally, a March 2004 Agent Orange 
examination report specifically notes the veteran's diagnoses 
of peripheral neuropathy with bilateral foot drop with 
probable Charcot-Marie Tooth Syndrome and status post right 
carpal tunnel release.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral carpal tunnel 
syndrome and peripheral neuropathy of the bilateral upper and 
lower extremities.  Because carpal tunnel syndrome is not a 
disability presumed to have resulted from exposure to an 
herbicide agent, the Board does not presume that the 
veteran's bilateral carpel tunnel syndrome was the result of 
Agent Orange exposure.  Furthermore, because the record does 
not suggest that the veteran's symptoms of peripheral 
neuropathy appeared within weeks or months of his exposure to 
an herbicide agent and resolved within two years of onset, 
the Board does not presume any acute or subacute peripheral 
neuropathy was the result of Agent Orange exposure.  This is 
further supported by the lack of any medical evidence 
referencing the veteran's disabilities until approximately 
twenty-eight years after the veteran's discharge from 
service.  Thus, there is no basis to grant service connection 
for the veteran's disabilities on a presumptive basis.

The record also presents no basis for grant of service 
connection for bilateral carpal tunnel syndrome and 
peripheral neuropathy of the bilateral upper and lower 
extremities on a direct basis.  The Board notes that the 
veteran has not asserted that he had symptoms of bilateral 
carpal tunnel syndrome and peripheral neuropathy in service, 
and the evidence of record does not suggest this either.  As 
previously stated, the veteran's service medical records 
contain no complaints, diagnoses, or treatments relating to 
carpal tunnel syndrome and peripheral neuropathy, and 
clinical evaluation of the veteran upon separation in July 
1973 found no abnormalities.  The first objective medical 
evidence that the veteran suffered from carpal tunnel 
syndrome and peripheral neuropathy was in April 2002 and July 
2001, respectively, many years after service.  The Board, is 
of course, aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  The 
Board also notes that the veteran's statements are competent.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Nonetheless, the veteran's claims still fail because there is 
no objective medical evidence of record of bilateral carpal 
tunnel syndrome and peripheral neuropathy of the bilateral 
upper and lower extremities during service or immediately 
thereafter.  See Forshey v. Principi, 284 F.3d 1335, 1363 
(Fed. Cir. 2002) (Negative evidence means that "which tends 
to disprove the existence of an alleged fact."  The absence 
of evidence in support of an alleged fact clearly is an 
evidentiary circumstance that weighs against the existence of 
the alleged fact).  In addition, the nearly twenty-eight year 
period without any complaints of or treatments for bilateral 
carpal tunnel syndrome or peripheral neuropathy of the upper 
and lower extremities weighs against the veteran's claims.  
See generally, Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical 
complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service.).  Most importantly, the highly 
probative evidence does not demonstrate a relationship 
between the veteran's current disabilities and the claimed 
continuous symptomatology.  See Voerth v. West, 13 Vet. App. 
117, 120-21 (1999); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Thus, continuity of symptomatology has not been 
established.  

Furthermore, no medical professional has provided competent 
medical evidence linking the diagnoses of bilateral carpal 
tunnel syndrome and peripheral neuropathy of the bilateral 
upper and lower extremities to any aspect of the veteran's 
active service, to include his presumed exposure to 
herbicides in service, and the veteran has not alluded to the 
existence of any such opinion.  Therefore, there is no 
probative medical evidence suggesting a link between the 
veteran's period of service and his current disabilities.  

The Board notes that the veteran has indicated in his April 
2005 personal statement that two of his fellow soldiers 
received service connection benefits for their peripheral 
neuropathy based upon herbicide exposure and as such, service 
connection should be granted in his case as well.  To support 
his assertion, the veteran also submitted a copy of one of 
the soldier's rating decision, which reflects the RO's grant 
of service connection for peripheral neuropathy of the left 
upper extremity.  While the Board acknowledges the veteran's 
contentions, it is noted that the other veteran received 
service connection benefits for his peripheral neuropathy as 
secondary to his service-connected diabetes mellitus.  This 
is not considered pertinent evidence in this veteran's case 
because it does not apply to the specific facts in this case.  
The medical evidence of record does not show that the veteran 
in this case has service-connected diabetes mellitus.  Nor 
does the medical evidence show that the veteran's peripheral 
neuropathy became manifest as secondary to service connected 
diabetes mellitus.  

The Board is aware of the veteran's contentions that his 
bilateral carpal tunnel syndrome and peripheral neuropathy of 
the bilateral upper and lower extremities are somehow 
etiologically related to service, including herbicide 
exposure; however, as the record does not reflect that the 
veteran possesses a recognized degree of medical knowledge, 
his assertions as to the existence, nature and etiology of 
the current diagnoses are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In the absence of 
competent medical evidence linking the veteran's current 
diagnoses to service, service connection for bilateral carpal 
tunnel syndrome and peripheral neuropathy of the bilateral 
upper and lower extremities are denied.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for bilateral carpal tunnel syndrome 
and peripheral neuropathy of the bilateral upper and lower 
extremities, and there is not doubt to be resolved.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2003 and May 2005 letters sent to 
the veteran.  In both letters, VA informed the veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letters stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
pending claims for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, private treatment records dated July 2001 to April 
2004, and VA outpatient treatment records from June 1999 to 
March 2004.  

Although an examination or an opinion was not obtained in 
connection with the veteran's pending claims for service 
connection, VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claims.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran's 
peripheral neuropathy and bilateral carpal tunnel syndrome 
may be associated with his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  In this case, the RO informed the 
veteran that he would need competent medical evidence of 
current disabilities and of a relationship between his 
disabilities and service.  The veteran has not provided such 
evidence or indicated where such evidence may be found.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for bilateral carpal tunnel 
syndrome, claimed as loss of control of the hands, to include 
as being the result of exposure to herbicides is denied.  

Entitlement to service connection for peripheral neuropathy 
of the bilateral upper and lower extremities, to include as 
being the result of exposure to herbicides is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


